Citation Nr: 0827238	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral leg pain, 
claimed as secondary to service-connected bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A motion to advance this case on the Board's docket, was 
granted for good cause by the Board in August 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral pes planus 
(flat feet) at a 50 percent disability rating, effective 
April 1998.

2.  The objective medical evidence of record reveals vascular 
plaquing of both lower extremities and a diagnosis of 
vascular insufficiency with stenosis of the right lower 
extremity.

3.  The evidence does not reveal a diagnosis of any left leg 
disability, except for complaints of pain.  

4.  The preponderance of the medical evidence based upon the 
objective test results indicates that the veteran's right leg 
pain is vascular in nature.

5.  There is no evidence of vascular disease during service 
or within the first year after service.  



CONCLUSION OF LAW

A bilateral leg disability, claimed as leg pain, is not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in a letter 
dated August 2003.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was not specifically 
provided this notice.  However, the Board notes that the 
veteran's claim for service connection involves secondary 
service connection.  As such is already service-connected for 
the disability of bilateral pes planus, and has actual 
knowledge with respect to the elements of disability ratings 
and effective dates.  Moreover, since the veteran's claim for 
service connection is being denied, notice with respect to 
the elements for establishing an effective date and a 
disability rating are not applicable in the present case.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claim for secondary service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the veteran has been accorded two VA Compensation and 
Pension examinations.  Additionally, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for service connection for bilateral leg pain.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In the present case the veteran's claims entitlement to 
service connection for bilateral leg pain.  It is not 
contended nor does the evidence show that the claimed 
disability at issue had its onset in service or was 
aggravated during service.  Rather, the veteran claims that 
he has a disability of bilateral leg pain which is caused by 
his service-connected bilateral pes planus disability.  

Service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disability, or which is aggravated by a service connection 
disability.  38 C.F.R. § 3.310 (2007).  This is commonly 
referred to as a claim for "secondary" service connection 
as the disability at issue is being claimed secondary to a 
disability for which service connection is already in effect.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The record reveals that the veteran is service-connected for 
bilateral pes planus (flat feet) at a 50 percent disability 
rating, effective April 1998.  A 50 percent disability rating 
is the maximum disability rating assignable for a bilateral 
flat foot disability, and contemplates: pronounced bilateral 
pes planus manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).

In July 2003, the veteran submitted a claim for service 
connection for "leg pain" caused by his service-connected 
pes planus disability.

In September 2003, a VA foot examination of the veteran was 
conducted.  The veteran reported that, with prolonged walking 
or standing, he developed pain which radiated from his foot 
upwards to his groin in both legs.  He indicated that the 
pain was relieved by sitting down.  Physical examination 
revealed all pulses of the left leg were palpable.  However, 
the posterior tibial pulse on the right leg was not palpable.  
Range of motion testing revealed good range of motion of the 
lower extremities along with normal muscle strength of the 
lower extremities bilaterally.  X-ray examination of the legs 
revealed no gross abnormalities.  The physician's impression 
was "leg condition is likely due to his service-connected 
flat feet."  The physician further indicated the opinion 
that he believed that the veteran's leg pain was doubtful 
related to vascular disease since the veteran had palpable 
pulses of the lower extremities.  However, the Board notes 
that the veteran's posterior tibial pulse on the right leg 
was not palpable on the objective findings of the examination 
report.  The physician also indicated that the leg pain was 
not a result of a back disorder as the pain radiated up from 
the feet, and the veteran denied having any back pain.  

In September 2003, a lower extremity duplex ultrasound was 
conducted to evaluate the veteran's vascular system in his 
legs.  The reasons for this study were indicated as being 
coronary artery disease and poor circulation.  The 
examination report indicated plaquing and vascular stenosis 
in the right lower extremity and atherosclerotic plaquing 
without stenosis in the left lower extremity.  

In November 2003, a second VA examination was conducted.  
This examination was an orthopedic examination for joints.  
The veteran reported the same symptoms of leg pain radiating 
from his feet upwards to his groin in both legs.  The 
examining physician conducting this examination indicated a 
belief that the veteran's complaints of leg pain were 
vascular in nature based upon his history as a smoker and 
objective findings of diminished or absent pulses in the 
lower extremities.  The examining physician's opinion was 
that the veteran's complaints of leg pain were the result of 
a vascular disorder and not related to, or caused by, the 
service-connected flat feet.  However, the report did not 
indicate that the physician had reviewed the findings of the 
September 2003 ultra sound report.  However, this physician 
was subsequently provided the claims file and reviewed the 
ultra sound report.  In August 2004, he issued an addendum 
medical opinion which stated a diagnosis of "vascular 
insufficiency of the right lower extremity, but no evidence 
of stenosis on the left.  It is my opinion that the patient's 
right leg pains are secondary to his severe vascular stenosis 
and his left leg pains are as likely [as] not due to his pes 
planus."  

In analyzing the evidence, the Board notes that the medical 
opinion from the September 2003 VA examination indicates that 
the veteran's leg pain is caused by his service-connected 
flat feet.  This physician indicated the opinion that he did 
not believe that the veteran's leg pain was the result of 
vascular insufficiency.  To support this, the opinion stated 
that the veteran's lower extremity pulses were normal.  
However, this is inconsistent with the objective findings 
reported in the examination report which noted the absence of 
at least one pulse in the right leg.  Moreover, the physician 
who conducted this examination did not give an actual 
diagnosis of any leg disability.  Rather, he referred to the 
veteran's complaints of leg pain merely as a "leg 
condition."  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Degmetich v. Brown, 104 F.3d 1328 (1997).  Moreover, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As 
such, service connection cannot be granted based upon the 
findings and medical opinions expressed in the September 2003 
examination.  

The diagnosis and medical opinion expressed in August 2004 
are based upon the November 2003 VA examination and most 
importantly on the findings of the September 2003 ultra sound 
which provides objective evidence of vascular plaquing in 
both lower extremities and vascular stenosis in the right 
leg.  Based upon this objective evidence, the physician was 
of the opinion that the veteran's right leg pain was vascular 
in origin and unrelated to the service-connected pes planus.  
He further expressed that the left leg pains were due to the 
service-connected pes planus.  However, he did not give any 
underlying diagnosis of a left leg disorder.  As noted above, 
the Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

In summary, the evidence does not reveal a diagnosis of any 
left leg disability, except for complaints of pain.  Also, 
the preponderance of the medical evidence based upon the 
objective test results indicates that the veteran's right leg 
pain is vascular in nature.  There is no evidence of vascular 
disease during service or within the first year after 
service.  Accordingly, service connection for a bilateral leg 
disorder is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral leg disorder is denied. 



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


